Citation Nr: 0404433	
Decision Date: 02/17/04    Archive Date: 02/27/04

DOCKET NO.  03-05 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina




THE ISSUE

Entitlement to an effective date prior to February 7, 2001, 
for the grant of a 20 percent evaluation for the service-
connected bilateral hearing loss.  




ATTORNEY FOR THE BOARD

M.S. Lane, Counsel







INTRODUCTION

The veteran served on active duty from October 1942 to 
December 1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision by the RO that 
assigned an increased evaluation of 20 percent for the 
service-connected bilateral hearing loss, effective on 
February 7, 2001.  The veteran subsequently perfected an 
appeal regarding the effective date assigned for that grant.  

On review of the record, the Board finds that a Statement of 
the Case (SOC) has not been issued as to the claim for an 
increased rating for bilateral hearing loss.



FINDINGS OF FACT

1.  On February 7, 2001, the RO received the veteran's 
informal claim for increase for the service-connected 
bilateral hearing loss.  

2.  As of January 25, 2001, but no earlier, it was factually 
ascertainable that an increase in the severity of the 
service-connected bilateral hearing loss likely had occurred.  



CONCLUSION OF LAW

The criteria for the assignment of an effective date of 
January 25, 2001, for the assignment of a 20 percent 
disability rating for the service-connected bilateral hearing 
loss, have been met.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. § 3.400(o) (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Preliminary Matters

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code, concerning the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as 
amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  

The Board finds that the RO has satisfied the notification 
requirements of the VCAA in his case.  By virtue of the 
January 2003 SOC and correspondence from the RO, the veteran 
has been given notice of the information and/or medical 
evidence necessary to substantiate his claim.  

In this regard, the Board notes VAOPGCPREC 8-2003 (December 
22, 2003) in which the VA Office of the General Counsel held 
that, if, in response to a notice of decision on a claim for 
which VA has already given the section 5103(a) notice, VA 
receives a notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
SOC if the disagreement is not resolved, but section 5103(a) 
does not require VA to provide a notice of the information 
and evidence necessary to substantiate the newly raised 
issue.  

In evidence development letters dated in April 2001 and 
December 2001, the veteran was advised of the type of 
evidence necessary to substantiate his initial claim.  In the 
December 2001 letter, he was also advised of his and VA's 
responsibilities under the VCAA.  

In addition, in the January 2003 SOC, the RO set forth the 
law and regulations pertinent to a claim for an earlier 
effective date.  

It also appears that all obtainable evidence identified by 
the veteran relative to his claim has been obtained and 
associated with the claims folder, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under the VCAA.   Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-98 (2000) (now codified as amended at 38 U.S.C.A. 
§§ 5103 and 5103A (West 2002)).  


II.  Entitlement to an earlier effective date

In February 2001, the veteran submitted a statement to the RO 
in which he indicated that he was seeking a compensable 
evaluation for his hearing loss disability.  He noted that 
his disability had grown much worse over the years.  

In support of his claim, the veteran submitted a November 
1953 notification letter showing that he had been awarded a 
20 percent disability rating by VA for an ear condition.  He 
also submitted the uninterpreted results of a January 2001 
private audiological evaluation.  

In a series of subsequent statements, the veteran clarified 
that he had been awarded service connection for hearing loss 
in 1953 and that he had been assigned a 20 percent evaluation 
at that time.  He noted, however, that his 20 percent 
disability rating had been reduced by VA in 1957 or 1958.  He 
acknowledged that he did not file an appeal at that time, and 
that he made no attempt to seek a compensable rating until 
February 2001.  

The RO subsequently attempted to locate a preexisting claims 
folder for the veteran, but was unable to do so.  However, 
the RO apparently did find a computer record suggesting that 
the veteran might have been rated at one time under the 
provisions of Diagnostic Code (DC) 6263, which apparently 
pertained to hearing loss under the rating criteria in effect 
as of 1945.  

Thus, a reconstructed claims folder was established, and a 
memorandum was included by the RO indicating that it was 
being presumed that the veteran was service-connected for 
hearing loss.  

The record reflects that the veteran underwent a VA 
audiological evaluation in March 2002 and a VA ear disease 
examination in April 2002.  Based on the results of these 
examinations, the RO awarded an increased evaluation of 20 
percent in the August 2002 rating decision.  This rating was 
made effective on February 7, 2001, which was determined to 
be the date of receipt of the veteran's claim.  

The veteran subsequently appealed the effective date assigned 
for his 20 percent rating.  He apparently believes that the 
20 percent disability rating should be made effective from 
1957 or 1958, when his original 20 percent rating was 
reduced.  

In general, the effective date of an award of increased 
compensation shall be the earliest date as of which it is 
ascertainable that an increase in disability has occurred, if 
application is received within one year from such date; 
otherwise, the effective date will be the date of VA receipt 
of the claim for increase, or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a),(b)(2); 38 C.F.R. 
§ 3.400.  

If it is factually ascertainable that the disability 
increased within one year preceding the date of claim for the 
increased rating, the effective date of increased 
compensation will be the date the disability increased within 
that year.  38 C.F.R. § 3.400(o)(2).  

Furthermore, the effective date of an award of service 
connection based on new and material evidence following an 
earlier denial is the date of receipt of the new claim or 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(q)(1)(ii).  

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002).  

The veteran's hearing loss has been evaluated under the 
provisions of 38 C.F.R. § 4.85 and § 4.86, DC 6100 (2003).  
To evaluate the degree of disability from a service-connected 
hearing loss, the rating schedule establishes auditory acuity 
levels, designated Level I for essentially normal acuity, 
through Level XI for profound deafness.  

The Board first notes that, although the veteran has 
expressed some dissatisfaction with VA's decision to reduce 
his benefits in 1957 or 1958, he has not alleged that the 
decision to do so contained clear and unmistakable error.  
When attempting to raise a claim of clear and unmistakable 
error, a claimant must describe the alleged error with some 
degree of specificity, and unless it is the kind of error, 
that if true, would be clear and unmistakable error on its 
face, must provide persuasive reasons as to why the result 
would have been manifestly different but for the alleged 
error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  

Thus, the Board finds that there currently is no claim of an 
earlier effective date based on assertions of clear and 
unmistakable error on appeal.  

As noted hereinabove, the RO apparently reduced the veteran's 
initially assigned 20 percent evaluation to a noncompensable 
evaluation in either 1957 or 1958.  The veteran has 
acknowledged that he did not express disagreement with that 
reduction within one year of the RO's reduction.  He has also 
acknowledged that he did not file a new claim for a 
compensable evaluation until February 2001.  

The RO has since awarded a 20 percent evaluation from 
February 7, 2001, which is the date of receipt of the 
veteran's new claim.  Thus, the only basis on which an 
earlier effective date could be awarded would be if it were 
factually ascertainable that an increased rating was 
warranted during the one-year period prior to February 7, 
2001.  

In this case, there is only one piece of evidence pertaining 
to the severity of the veteran's hearing loss during that 
period.  This evidence is the report of a private audiogram 
conducted on January 25, 2001.  

A review of this report reveals that the results of the 
veteran's audiogram are uninterpreted.  However, the Board 
believes that it is clear from reviewing this report that the 
severity of the veteran's hearing loss disability was 
sufficient to warrant a compensable evaluation under the 
criteria of DC 6100.  

Accordingly, the Board concludes that it is factually 
ascertainable that a likely increase in disability had 
occurred as of January 25, 2001.  

However, as noted, there is no other evidence of record 
regarding the severity of the veteran's bilateral hearing 
loss disability during the one-year period prior to February 
7, 2001.  

Thus, the Board also concludes that it is not factually 
ascertainable that an increase in disability occurred prior 
to January 25, 2001.  

The Board notes that the veteran has expressed frustration 
that the RO has been unable to tell him anything about the 
circumstances surrounding his reduction in benefits in 1957 
or 1958.  

Unfortunately, because the veteran's previous claims folder 
was lost, it appears that the RO was simply unable to locate 
any information about that event.  

The Board has kept this unfortunate situation in mind while 
addressing this claim, and realizes that in situations in 
which records have been lost there is a heightened obligation 
to explain findings and conclusions and to carefully consider 
the benefit of the doubt doctrine.  Cf. O'Hare v. Derwinski, 
1 Vet. App. 365 (1991).  

However, as discussed in detail hereinabove, the Board has 
reviewed the record and determined that it is not factually 
ascertainable that an increase in the veteran's hearing loss 
disability occurred prior to January 25, 2001.  

Thus, the Board finds that an effective date of January 25, 
2001, but no earlier, is warranted, for the assignment of a 
20 percent evaluation for the service-connected bilateral 
hearing loss.  38 C.F.R. § 3.400(o)(2).  



ORDER

An earlier effective date of January 25, 2001, for the award 
of a 20 percent evaluation for the service-connected 
bilateral hearing loss, is granted, subject to the 
regulations applicable to the payment of monetary awards.  



REMAND

As explained in the Introduction, in the August 2002 rating 
decision, the RO granted entitlement to a 20 percent 
evaluation for the service-connected bilateral hearing loss, 
effective February 7, 2001.  The veteran subsequently 
perfected an appeal regarding the effective date of that 
grant.  

During the course of that appeal, in February 2003, the 
veteran submitted a VA Form 9, Appeal to Board of Veterans' 
Appeals.  In that document, the veteran indicated that he was 
also not satisfied with the 20 disability rating assigned in 
the RO's rating decision.  An SOC has not been issued with 
respect to this issue.  

The Court has held that the filing of a NOD initiates the 
appeal process, and that the failure of the RO to issue an 
SOC is a procedural defect requiring a remand.  See Manlicon 
v. West, 12 Vet. App. 238 (1999); see also Godfrey v. Brown, 
7 Vet. App. 398, 408-410 (1995).  

Thus, the Board finds that this issue must be remanded so 
that the RO can issue an SOC and the veteran can be afforded 
the opportunity to perfect a timely substantive appeal (VA 
Form 9) as to this issue.

Accordingly, this case is remanded for the following action:

The RO should also issue an SOC 
addressing the veteran's claim of 
entitlement to an increased evaluation 
for bilateral hearing loss.  The veteran 
should be provided the opportunity to 
perfect a timely Substantive Appeal (VA 
Form 9) with respect to that issue.  The 
RO is free to undertake any additional 
development deemed necessary with respect 
to that issue.  

Thereafter, if an appeal is perfected as to that issue, the 
case should be returned to the Board for the purpose of 
appellate disposition.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



